DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on October 28, 2022.
Claims 1 – 4, and 11 - 14 have been amended and are hereby entered.
Claims 21 – 27 have been added.
Claims 5 – 10, 15 – 20 and 28 have been cancelled.
Claims 1 – 4, 11 – 14 and 21 – 27 are currently pending and have been examined. 
This action is made FINAL.

Claim Objections
Claims 2 - 4  objected to because of the following informalities:  
Claims 2 - 4 and 21 are dependent on claim 1, which claims "a canvas diamond picture." However, claims 2 – 4 and 21 all refer to “the canvas picture.”
Claims 12 – 14 and 21 – 28 have incorrect status identifiers as the claims submitted on August 29, 2022 were not entered. Claims 12 – 14 should be identified as “Currently Amended” and marked accordingly. Claims 21 – 28 should be identified as “New.”
Appropriate correction is required.

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on October 14, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4, 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 claims “a canvas diamond picture,” claims 11 and 23 claim “a canvas picture.” However, there is no further reference made to a canvas or a diamond in the claimed structure. It is unclear if canvas or diamonds are required by the claim or not.
For examination purposes, the claims are interpreted to not require diamonds or canvas.
Claims 2 – 4, 12 – 14, 21, 22, and 24 – 27 are rejected as being dependent on claims 1, 11, and 23.
Claims 1, 11 and 23 all refer to “the canvas.” Claims 1 and 11 also refer to “the first surface of the canvas.”  However, as the canvas is not provided in the claimed structure, this phrase lacks antecedent basis. This renders the claim indefinite because it is unclear where and how the canvas is meant to be provided in the structure.
For examination purposes, the canvas is interpreted as reading on the claimed cloth layer.
Claims 2 – 4, 12 – 14, 21, 22, and 24 – 27 are rejected as being dependent on claims 1, 11, and 23.
Claim 23 defines the layers as between on a first side or a second side of the canvas. The protective film is arranged adjacent to the flash layer with an ink-receiving layer arranged between the flash layer and the second side of the canvas. However, later in the claim, the flocking layer is arranged between the protective film and the first side of the canvas. It is unclear how the flocking layer can be arranged as claimed when the protective film is arranged on the second side of the canvas.
Claims 24 – 27 are rejected as being dependent on claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 23, and 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over '273 (CN205022273U, using the provided machine translation) in view of Jepson (US3917883).
As per claims 1 and 23, ‘273 teaches:
A canvas diamond picture comprising a protective film, a flash layer arranged adjacent to the protective film, an ink-receiving layer arranged under the flash layer, an upper back cover layer arranged under the ink-receiving layer, a cloth layer arranged under the upper back cover layer, and a lower back cover layer arranged under the cloth layer (‘273 teaches a water-based weak solvent diamond canvas ([0002]). The canvas is made of a chemical fiber substrate layer with a graphic layer on one side and a bottom layer on the other side ([0009 -0012]). On the bottom layer is a surface layer ([0021]) and a topcoat is made by applying at least two coats on the bottom layer ([0041]). The substrate layer is interpreted as the claimed cloth layer. The graphic layer is interpreted as the claimed lower back cover layer. The bottom layer is interpreted as the claimed upper back cover layer. The surface layer is interpreted as the claimed ink receiving layer and the two top coat layers are interpreted as the claimed protective film and flash layer.) 
‘273 does not teach:
A flocking layer arranged below the first surface of the canvas
An adhesive layer arranged between the lower back cover layer and the flocking layer
Jepson teaches a flocked product comprising a substrate and a surface of flocked fibers bonded to the substrate by a hardened binder (Abstract). Any suitable substrate may be used in the invention (Column 4, Lines 5 – 10). Jepson teaches that flocked products have a velvet-like or suede-like feel and appearance and in particular have the characteristic sheen of many suede and velvets (Column 1, Lines 16 – 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a flocked layer via a binder to the graphic layer of ‘273 resulting in the claimed flocking layer arranged below the first surface of the canvas (i.e. the first surface of the cloth layer) with an adhesive layer in between, motived by the desire to predictably produce a substrate with a velvet-like or suede-like appearance and to have the characteristic sheen of many suedes and velvets as taught by Jepson (Column 1, Lines 16 – 19). One of ordinary skill in the art before the effective filing date of the claimed invention would have chosen to apply this layer to the graphic layer so as not to cover the ink in the surface layer of ‘273.
As per claims 2 – 4, and 25 – 27, as all the layers are all part of a diamond canvas, they are interpreted as being “attached” as claimed.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over '273 (CN205022273U, using the provided machine translation) in view of Jepson (US3917883) as applied to claims 1 – 4, 23, and 25 – 27 above, and further in view of Schwartz (Encyclopedia and Handbook of Materials, Parts and Finishes) as evidenced by Humphries (Fabric Reference).
As per claims 21 and 24, the prior art combination teaches the substrate layer is made of chemical fibers (‘273, [0010]). The prior art combination does not teach:
Wherein the cloth layer includes a chemical fiber oxford cloth
Examiner notes that an oxford cloth is a specific type of weave, namely a basket weave (Humphries, Page 106, Left Column, Paragraphs 5 – 6). Schwartz teaches that a basket weave produces a flatter, stronger, and more pliable fabric (Page 79, Right Column, Paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate layer of the prior art combination to be a basket weave, resulting in the oxford cloth as claimed motivated by the desire to predictably produce a structure which is flatter, stronger and more pliable as taught by Schwartz (Page 79, Right Column, Paragraph 1).

Claims 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over '273 (CN205022273U, using the provided machine translation) in view of Jepson (US3917883) and Ishida (JP2003175700A, using the previously provided machine translation), as evidenced by Merriam-Webster.
As per claim 11, ‘273 teaches:
A canvas picture comprising a protective film, a flash layer arranged adjacent to the protective film, an ink-receiving layer arranged under the flash layer, an upper back cover layer arranged under the ink-receiving layer, a cloth layer arranged under the upper back cover layer, and a lower back cover layer arranged under the cloth layer (‘273 teaches a water-based weak solvent diamond canvas ([0002]). The canvas is made of a chemical fiber substrate layer with a graphic layer on one side and a bottom layer on the other side ([0009 -0012]). On the bottom layer is a surface layer ([0021]) and a topcoat is made by applying at least two coats on the bottom layer ([0041]). The substrate layer is interpreted as the claimed cloth layer. The graphic layer is interpreted as the claimed lower back cover layer. The bottom layer is interpreted as the claimed upper back cover layer. The surface layer is interpreted as the claimed ink receiving layer and the two top coat layers are interpreted as the claimed protective film and flash layer.)
‘273 does not teach:
A flocking layer arranged below the first surface of the canvas
An adhesive layer arranged between the lower back cover layer and the flocking layer
Jepson teaches a flocked product comprising a substrate and a surface of flocked fibers bonded to the substrate by a hardened binder (Abstract). Any suitable substrate may be used in the invention (Column 4, Lines 5 – 10). Jepson teaches that flocked products have a velvet-like or suede-like feel and appearance and in particular have the characteristic sheen of many suede and velvets (Column 1, Lines 16 – 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a flocked layer via a binder to the graphic layer of ‘273 resulting in the claimed flocking layer arranged below the first surface of the canvas with an adhesive layer in between, motived by the desire to predictably produce a substrate with a velvet-like or suede-like appearance and to have the characteristic sheen of many suedes and velvets as taught by Jepson (Column 1, Lines 16 – 19).
The prior art combination does not teach:
A flash layer including paillettes
Ishida teaches a coating material having a diamond powder of 10 to 15 microns as a main component ([0015]). This coating is applied onto a decorative picture ([0015]). The diamond powder is interpreted as reading on the claimed paillettes, based on the Merriam-Webster definition of paillette as “a small shiny object applied in clusters as a decorative trimming.” Ishida teaches that by using a coating material with diamond powder, the resulting picture can be provided with an improved luster, improving the artistic value of the resulting product ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash layer to include paillettes as claimed, motivated by the desire to predictably produce a picture with improved luster and increased artistic added value, based on the teachings of Ishida ([0015]).
As per claims 12 – 14, as all the layers are all part of a diamond canvas, they are interpreted as being “attached” as claimed.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over '273 (CN205022273U, using the provided machine translation) in view of Jepson (US3917883) and Ishida (JP2003175700A, using the previously provided machine translation), as evidenced by Merriam-Webster as applied to claims 11 – 14 above, and further in view of Schwartz (Encyclopedia and Handbook of Materials, Parts and Finishes) as evidenced by Humphries (Fabric Reference).
As per claim 22, the prior art combination teaches the substrate layer is made of chemical fibers (‘273, [0010]). The prior art combination does not teach:
Wherein the cloth layer includes a chemical fiber oxford cloth
Examiner notes that an oxford cloth is a specific type of weave, namely a basket weave (Humphries, Page 106, Left Column, Paragraphs 5 – 6). Schwartz teaches that a basket weave produces a flatter, stronger, and more pliable fabric (Page 79, Right Column, Paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate layer of the prior art combination to be a basket weave as claimed motivated by the desire to predictably produce a structure which is flatter, stronger and more pliable.

Response to Amendments
Applicant’s amendments to the claims, filed October 28, 2022, caused the withdrawal of the rejection of claims 1 – 4 and 10 – 15 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed June 23, 2022. 
Applicant’s amendments to the claims, filed October 28, 2022, caused the withdrawal of the rejection of claims 1 – 4 under 35 U.S.C. 102(a)(1) as anticipated by ‘995 as set forth in the office action filed June 23, 2022.
Applicant’s amendments to the claims, filed October 28, 2022, caused the withdrawal of the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over ‘995 and ‘514 as set forth in the office action filed June 23, 2022.
Applicant’s amendments to the claims, filed October 28, 2022, caused the withdrawal of the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over ‘995 and Ishida as set forth in the office action filed June 23, 2022.
Applicant’s amendments to the claims, filed October 28, 2022, caused the withdrawal of the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over ‘995, Ishida and ‘514 as set forth in the office action filed June 23, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 4, 11 – 14 and 21 – 27  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789